DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 21, 2020 has been entered.
 	Claims 1-14, 21-26, and 29-35 are pending. Claims 1-11, 21-26, and 29-35 are under examination. Claims 12-14 remain withdrawn from consideration as being drawn to a non-elected invention. 

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) filed on September 21, 2020 has been considered.
 
Response to Arguments
4.	Applicant’s RCE submission of September 21, 2020 consists of an IDS. In other words, no arguments in addition to those filed prior to the Advisory action of August 4, 2020 have been 
	The arguments and the response from the Advisory action are reproduced below. 
	Objections to claims 21 and 35
	As noted in the Advisory action, the claim amendments filed on June 25, 2020 overcame the objections, and they were withdrawn.
	Rejection of claim 35 under 35 U.S.C. 112(b)
	As noted in the Advisory action, the claim amendments filed on June 25, 2020 overcame the rejection, and it was withdrawn. 
Rejection of claims 1-11, 21-26, 29, 32, 34, and 35 under 35 U.S.C. 103 as being unpatentable over Chen in view of Vijayan and further in view of Piepenburg
Argument: 
Applicant first notes that Chen discloses sequencing-by-synthesis methods, whereas Vijayan discloses sequencing-by-binding methods (Remarks, page 8). Applicant then argues that the ordinary artisan would not combine the Chen and Vijayan references because the method of Vijayan is a replacement for the methods of Chen (Remarks, page 8). 
Response: 
Applicant's argument in this portion of the response is not entirely clear, but to the extent that it is understood, it is not persuasive because the rejection does not improperly combine the references. The rejection only proposes replacing the detection step in Chen with the detection step used by Vijayan to obtain the advantages disclosed in Vijayan. In other words, in the rejection, the method of Vijayan functions as a replacement for the sequencing-by-synthesis method of Chen. 
Argument: 
Applicant also argues that neither Chen nor Vijayan provides guidance as to how to inhibit ternary complex formation (Remarks, page 8). Applicant also argues that Piepenburg does not remedy this deficiency because that reference does not teach that the disclosed 3'-terminal biotin moiety has the ability to inhibit ternary complex formation (Remarks, page 8). Applicant further argues that the Office has improperly relied on the teachings of the specification of the instant application to establish inherency in addition to arguing that the rejection is the result of an improper hindsight reconstruction, particularly with respect to the use of a ligand-receptor complex as an inhibitor of ternary complex formation (Remarks, pages 8-10). 
Response: 
These arguments have been fully considered, but they were not persuasive for the following reasons. First, the cited references need not discuss ternary complex inhibition explicitly for an obviousness rejection to be proper. All that is required is for the prior art to suggest a method that includes the presence of a ternary complex inhibitor moiety at the 3' end of the required primer. In other words, if the prior art provides a proper rationale for providing a second primer having a 3'-terminal biotin and streptavidin bound thereto, that is sufficient.
Second, the cited references do provide some guidance as to the inhibition of ternary complex formation. In particular, as discussed in the rejection, Chen teaches that the 3' end of the second primer may contain a blocking/protecting group that prevents extension of the second primer and further discloses an example of a blocking group that uses steric hindrance to block primer extension (para. 65, where the non-complementary nucleotide loop structure is disclosed). The ordinary artisan would have recognized from these teachings of Chen that a primer containing such a structure at the 3' end would inhibit ternary complex formation. As well, as 
Third, in contrast to Applicant's arguments, the Office has not improperly relied on the specification of the instant application to establish a prima facie case of obviousness. First, the specification of the instant application is only discussed in the rebuttal portion of the last Office action and not the obviousness rejection. Second, the rebuttal only relies on the specification of the instant application to respond to Applicant's arguments regarding Chen and more clearly demonstrate that the ligand-receptor complex suggested by the prior art has the required property of inhibiting ternary complex formation. 
And further, it is also noted that the rejection does not improperly rely on possibilities or probabilities to establish inherency as Applicant argues on page 9. This might be the case if the rejection (a) proposed selecting a 3' blocking/protecting group other than the one of the specific ligand-receptor complexes recited in the dependent claims, and (b) included no or insufficient reasoning as to why this ligand-receptor complex has the required function. In this case, though, the rejection sets forth reasoning as to why the teachings of the prior art suggest the particular ligand-receptor complex described in dependent claims 29 & 32 as a ternary complex inhibitor moiety. In other words, since the prior art suggests modifying the 3' end of the primer to be blocked in Chen with the particular ligand-receptor complex described in the instant claims as being a ternary complex inhibitor, the prior art complex necessarily has the same functional property of ternary complex inhibition absent evidence to the contrary. See MPEP 2112 I and V.
As well, based on the above, the inherent property is not the result of optimization and flows naturally from the prior art. 
per se improper. In this case, the inherent feature is necessarily present for the reasons set forth previously and discussed above. 
As well, the instant situation is different from that discussed in MPEP 2141.02 cited by Applicant. There, an obviousness rejection was found to be improper because there was no recognition of the inherent property and no other proper rationale to modify the prior art. In this case, though, a proper rationale for arriving at the claimed invention exists for the reasons discussed previously and above. 
Finally, the rejection is not the result of an improper hindsight analysis as Applicant argues on pages 9-10. In response to this argument it is noted that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
In this case, the rejection uses the explicit teachings in the prior art concerning 3'-blocking/protecting groups and sequencing-by-binding in combination with the knowledge possessed by the ordinary artisan that a larger, bulkier group (e.g., a biotin-streptavidin complex) 
Since Applicant's arguments were not persuasive, the rejection is maintained. 
Rejection of claims 1-11, 21-26, 30, and 33-35 under 35 U.S.C. 103 as being unpatentable over Chen in view of Vijayan and further in view of McNally 
Applicant argues that the rejection should be withdrawn for the reasons set forth with respect to the rejection of claims 1-11, 21-26, 29, 32, 34, and 35 under 35 U.S.C. 103 citing Chen, Vijayan, and Piepenburg (Remarks, pages 10-11). 
This argument was not persuasive because Applicant's arguments regarding the rejection of claims 1-11, 21-26, 29, 32, 34, and 35 under 35 U.S.C. 103 citing Chen, Vijayan, and Piepenburg were unpersuasive. The rejection has been maintained. 
Rejection of claim 31 under 35 U.S.C. 103 as being unpatentable over Chen in view of Vijayan and further in view of Piepenburg and further in view of Metzker 
Applicant argues that the rejection should be withdrawn for the reasons set forth with respect to the rejection of claims 1-11, 21-26, 29, 32, 34, and 35 under 35 U.S.C. 103 citing Chen, Vijayan, and Piepenburg (Remarks, page 11). 
This argument was not persuasive because Applicant's arguments regarding the rejection of claims 1-11, 21-26, 29, 32, 34, and 35 under 35 U.S.C. 103 citing Chen, Vijayan, and Piepenburg were unpersuasive. The rejection of claim 31 has been maintained.
Claim Interpretation
5.	The specification contains an explicit definition for several of the terms used in the claims, including the following terms:
	(i) ternary complex = an intermolecular association between a polymerase, a double-stranded nucleic acid, and a nucleotide (page 20, lines 8-9);
	(ii) stabilized ternary complex = a ternary complex having promoted or prolonged existence or a ternary complex for which disruption has been inhibited (page 20, lines 12-14); and
	(iii) ternary complex inhibitor = a moiety that when present in a nucleic acid hinders or precludes the nucleic acid from binding to a polymerase and/or nucleotide to form a ternary complex (page 20, lines 17-19).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

8.	Claims 1-11, 21-26, 29, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0134633 A1; cited previously) in view of Vijayan et al. (US 2017/0022553 A1; cited previously) and further in view of Piepenburg et al. (US 2009/0029421 A1; cited previously).
	Claims 1-11 are drawn to a method for identifying a nucleic acid template. The method comprises the use of a second primer comprising a ternary complex inhibitor moiety at the 3’ end, and the nucleic acid template is identified by detecting a stabilized ternary complex formed between a polymerase, the nucleic acid template, a nucleotide, and a first primer that lacks a ternary complex inhibitor moiety at the 3’ end. Independent claim 1 has been amended to require the ternary complex inhibitor moiety to comprise (i) a ligand that is exogenous to the second primer, and (ii) a receptor bound to the ligand. 
	Claims 21-26 are drawn to a nucleic acid sequencing method. The method comprises the use of a second primer comprising a ternary complex inhibitor moiety at the 3’ end, and the sequencing process comprises detecting a stabilized ternary complex formed between a polymerase, the nucleic acid template, a nucleotide, and a first primer that lacks a ternary complex inhibitor at the 3’ end. After the first primer has been extended, it is capped with a second ternary complex inhibitor moiety, and the second primer is extended after removing its 3’ ternary complex inhibitor moiety. Independent claim 21 has been amended to require that the second ternary complex inhibitor moiety used to cap the first primer contains a ligand that is exogenous to the primer and a receptor bound to the ligand.  

	(a) providing a plurality of primer-template hybrids, wherein a first hybrid of the plurality comprises a first template hybridized to a first primer, and wherein a second hybrid of the plurality comprises a second template hybridized to a second primer that comprises a ternary complex inhibitor (i.e., the blocking/protecting group) that is present at the 3’ end of the primer prior to formation of the second hybrid;
	(b) delivering polymerases and nucleotides to the plurality, whereby the first hybrid binds a polymerase and nucleotide to form a ternary complex and whereby the second hybrid does not form a ternary complex;
	(c) contacting the plurality with a primer extension reagent, whereby the plurality of primer-template hybrids is modified by extending the first primer, but not the second primer, by one nucleotide;
	(d) detecting the nucleotide incorporated into the first primer;
	(e) repeating steps (b)-(d) to determine a sequence for at least a portion of the first template;
	(f) attaching a ternary complex inhibitor moiety to the extended first primer to cap said primer;
	(g) removing the ternary complex inhibitor moiety from the second primer while retaining the ternary complex inhibitor moiety on the first primer; and
	(h) extending the second primer in the same manner in which the first primer was extended, thereby determining a sequence for at least a portion of the second template.

	Further regarding claim 21 and also regarding claim 9, Chen teaches that the first and second template may be located on separate regions of the same nucleic acid strand (see, e.g., paras. 11, 42-44, and 63).
	Regarding claim 4, 23, and 25, Chen teaches that the polymerase incorporation for each primer can be between 1 and 250 nucleotides (para. 68). See also para. 38, where Chen teaches detecting 75 separate nucleotide incorporations from the extension of each of two different primers. See also, Example 9, which teaches read lengths of 60-130 nucleotides (para. 108).
	Regarding claims 8 and 10, Chen teaches that the first and second template may be on separate molecules (e.g., on different strands of a double-stranded nucleic acid molecule) (see, e.g., paras. 11, 26, 33, and 34).
	Regarding claim 24, the primers in Chen are extended by a sequencing-by-synthesis process (see, e.g., paras. 6, 25, and 68). See also Example 9 on page 11.
	Chen does not teach detecting a stabilized ternary complex as required by all of the claims (see, e.g., step (c) of claim 1; steps (b)(ii) and (b)(iv) of claim 21; and steps (ii) and (iv) of claim 22). Chen also does not meet the requirements in amended claims 1 and 21 as well as new claims 34 and 35 for use of a ternary complex inhibitor moiety that comprises (i) a ligand that is exogenous to the primer to which it is attached, and (ii) a receptor bound to the ligand. For this reason, Chen also fails to meet the requirements of new claims 29 and 32, which further require the ligand to be biotin or an analog thereof and the receptor to be avidin or streptavidin, as well 
Vijayan, however, discloses a sequencing method that comprises detection of a stabilized ternary complex. More specifically, the method of Vijayan comprises the following steps (see, e.g., paras. 26-27, 31, and 72): (a) providing a primer-template hybrid; (b) contacting the primer-template hybrid with a polymerase and nucleotide; (c) monitoring the interaction between the polymerase, primer-template hybrid and nucleotide under conditions that do not allow polymerase-mediated nucleotide incorporation into the primer (i.e., under conditions that allow a stabilized ternary complex to form); (d) identifying the next base in the template nucleic acid based on the monitoring step; and (e) incorporating the nucleotide into the primer when it is complementary to the opposite base in the template nucleic acid; and (f) repeating steps (b)-(e) to sequence the nucleic acid template.
Vijayan also teaches that the disclosed method offers the following advantages relative to sequencing-by-synthesis methods (e.g., the method of Chen), which require label detection (see, e.g., paras. 21-25): reduced costs, no need for detectably labeled nucleotides, no need to monitor the nucleotide incorporation step, improved accuracy, longer read lengths, and decreased assay times. 
Vijayan does not remedy the deficiencies of Chen with respect to the use of a ternary complex inhibitor moiety that comprises (i) a ligand that is exogenous to the primer to which the ternary complex inhibitor moiety is attached, and (ii) a receptor bound to the ligand, but Piepenburg teaches that biotin, which is a ligand, can block polymerase-mediated nucleotide incorporation when it is attached to the 3’ end of an oligonucleotide (see, e.g., para. 256). 
prima facie obvious to substitute the detection method of Vijayan, which comprises detecting a stabilized ternary complex, for the label detection process in the sequencing-by-synthesis method of Chen. The ordinary artisan would have been motivated to do so to obtain the advantages discussed in the portions of Vijayan cited above and would have had a reasonable expectation of success since Vijayan provides extensive guidance as to how to prepare stabilized ternary complexes and monitor them during a label-free sequencing-by-synthesis process (see, e.g., pages 4-6 as well as paras. 54-58, and 63-64). The ordinary artisan also would have had a reasonable expectation of success since the teachings of Vijayan indicate that disclosed the method is broadly applicable.
It also would have been prima facie obvious for the ordinary artisan to select biotin as the 3’ blocking/protecting group when practicing the sequencing method suggested by Chen in view of Vijayan. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the cited teachings of Piepenburg, when considered in view of the teachings of Chen in para. 65, which indicate that ternary complex formation can be inhibited sterically, would have suggested to the ordinary artisan that biotin is suitable for the intended purpose, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness for the use of biotin as the 3’ blocking/protecting group. 
	As well, it would have been prima facie obvious to additionally bind streptavidin to these biotin-conjugated primers to form a ternary complex inhibitor moiety comprising a ligand-receptor complex. As noted above, the teachings of Chen in para. 65 indicate that ternary complex formation can be inhibited by the presence of a bulky moiety (i.e., the loop structure discussed in this paragraph). Therefore, the ordinary artisan would have been motivated to 
In view of the foregoing, the methods of claims 1-11, 21-26, 29, 32, 34, and 35 are prima facie obvious.

9.	Claims 1-11, 21-26, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0134633 A1; cited previously) in view of Vijayan et al. (US 2017/0022553 A1; cited previously) and further in view of McNally et al. (US 2002/0072053 A1; cited previously).
Claims 1-11 are drawn to a method for identifying a nucleic acid template. The method comprises the use of a second primer comprising a ternary complex inhibitor moiety at the 3’ end, and the nucleic acid template is identified by detecting a stabilized ternary complex formed between a polymerase, the nucleic acid template, a nucleotide, and a first primer that lacks a ternary complex inhibitor moiety at the 3’ end. Independent claim 1 has been amended to require the ternary complex inhibitor moiety to comprise (i) a ligand that is exogenous to the second primer, and (ii) a receptor bound to the ligand. 
	Claims 21-26 are drawn to a nucleic acid sequencing method. The method comprises the use of a second primer comprising a ternary complex inhibitor moiety at the 3’ end, and the sequencing process comprises detecting a stabilized ternary complex formed between a polymerase, the nucleic acid template, a nucleotide, and a first primer that lacks a ternary complex inhibitor at the 3’ end. After the first primer has been extended, it is capped with a second ternary complex inhibitor moiety, and the second primer is extended after removing its 3’ 
	Regarding claims 1-3, 5-7, 11, 21, and 22, Chen teaches a sequencing method that comprises the following steps (see, e.g., paras. 6, 30-34, 39, 49-50, 63-65, and 69-70):
	(a) providing a plurality of primer-template hybrids, wherein a first hybrid of the plurality comprises a first template hybridized to a first primer, and wherein a second hybrid of the plurality comprises a second template hybridized to a second primer that comprises a ternary complex inhibitor (i.e., the blocking/protecting group) that is present at the 3’ end of the primer prior to formation of the second hybrid;
	(b) delivering polymerases and nucleotides to the plurality, whereby the first hybrid binds a polymerase and nucleotide to form a ternary complex and whereby the second hybrid does not form a ternary complex;
	(c) contacting the plurality with a primer extension reagent, whereby the plurality of primer-template hybrids is modified by extending the first primer, but not the second primer, by one nucleotide;
	(d) detecting the nucleotide incorporated into the first primer;
	(e) repeating steps (b)-(d) to determine a sequence for at least a portion of the first template;
	(f) attaching a ternary complex inhibitor moiety to the extended first primer to cap said primer;
	(g) removing the ternary complex inhibitor moiety from the second primer while retaining the ternary complex inhibitor moiety on the first primer; and

	See also Example 9 on page 11 as well as Figure 8 for additional description of the method of Chen. See also paras. 27-28, 40, and 65 for additional description of the blocked primers.
	Further regarding claim 21 and also regarding claim 9, Chen teaches that the first and second template may be located on separate regions of the same nucleic acid strand (see, e.g., paras. 11, 42-44, and 63).
	Regarding claim 4, 23, and 25, Chen teaches that the polymerase incorporation for each primer can be between 1 and 250 nucleotides (para. 68). See also para. 38, where Chen teaches detecting 75 separate nucleotide incorporations from the extension of each of two different primers. See also, Example 9, which teaches read lengths of 60-130 nucleotides (para. 108).
	Regarding claims 8 and 10, Chen teaches that the first and second template may be on separate molecules (e.g., on different strands of a double-stranded nucleic acid molecule) (see, e.g., paras. 11, 26, 33, and 34).
	Regarding claim 24, the primers in Chen are extended by a sequencing-by-synthesis process (see, e.g., paras. 6, 25, and 68). See also Example 9 on page 11.
	Chen does not teach detecting a stabilized ternary complex as required by all of the claims (see, e.g., step (c) of claim 1; steps (b)(ii) and (b)(iv) of claim 21; and steps (ii) and (iv) of claim 22). Chen also does not meet the requirements in amended claims 1 and 21 as well as new claims 34 and 35 for use of a ternary complex inhibitor moiety that comprises (i) a ligand that is exogenous to the primer to which it is attached, and (ii) a receptor bound to the ligand. For this reason, Chen also fails to meet the requirements of new claims 30 and 33, which further require 
Vijayan, however, discloses a sequencing method that comprises detection of a stabilized ternary complex. More specifically, the method of Vijayan comprises the following steps (see, e.g., paras. 26-27, 31, and 72): (a) providing a primer-template hybrid; (b) contacting the primer-template hybrid with a polymerase and nucleotide; (c) monitoring the interaction between the polymerase, primer-template hybrid and nucleotide under conditions that do not allow polymerase-mediated nucleotide incorporation into the primer (i.e., under conditions that allow a stabilized ternary complex to form); (d) identifying the next base in the template nucleic acid based on the monitoring step; and (e) incorporating the nucleotide into the primer when it is complementary to the opposite base in the template nucleic acid; and (f) repeating steps (b)-(e) to sequence the nucleic acid template.
Vijayan also teaches that the disclosed method offers the following advantages relative to sequencing-by-synthesis methods (e.g., the method of Chen), which require label detection (see, e.g., paras. 21-25): reduced costs, no need for detectably labeled nucleotides, no need to monitor the nucleotide incorporation step, improved accuracy, longer read lengths, and decreased assay times. 
Vijayan does not remedy the deficiencies of Chen with respect to the use of a ternary complex inhibitor moiety that comprises (i) a ligand that is exogenous to the primer to which the ternary complex inhibitor moiety is attached, and (ii) a receptor bound to the ligand, but McNally 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to substitute the detection method of Vijayan, which comprises detecting a stabilized ternary complex, for the label detection process in the sequencing-by-synthesis method of Chen. The ordinary artisan would have been motivated to do so to obtain the advantages discussed in the portions of Vijayan cited above and would have had a reasonable expectation of success since Vijayan provides extensive guidance as to how to prepare stabilized ternary complexes and monitor them during a label-free sequencing-by-synthesis process (see, e.g., pages 4-6 as well as paras. 54-58, and 63-64). The ordinary artisan also would have had a reasonable expectation of success since the teachings of Vijayan indicate that disclosed the method is broadly applicable.
It also would have been prima facie obvious for the ordinary artisan to select an epitope having specificity for an immunoglobulin as the 3’ blocking/protecting group when practicing the sequencing method suggested by Chen in view of Vijayan. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the cited teachings of McNally, when considered in view of the teachings of Chen in para. 65, which indicate that ternary complex formation can be inhibited sterically, would have suggested to the ordinary artisan that an epitope having specificity for an immunoglobulin or fragment thereof is suitable for the intended purpose, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness for using an epitope having specificity for an immunoglobulin or fragment thereof as the 3’ blocking/protecting group. 
prima facie obvious to additionally bind the immunoglobulin or fragment thereof to these epitope-conjugated primer molecules to form a ternary complex inhibitor moiety comprising a ligand-receptor complex. As noted above, the teachings of Chen in para. 65 indicate that ternary complex formation can be inhibited by the presence of a bulky moiety (i.e., the loop structure discussed in this paragraph). Therefore, the ordinary artisan would have been motivated to include the immunoglobulin or fragment thereof to which the epitope discussed in McNally binds in the ternary complex inhibitor moiety to increase its bulkiness, thereby further reducing the possibility of spurious extension of the blocked primer.
In view of the foregoing, the methods of claims 1-11, 21-26, 30, and 33-35 are prima facie obvious.

10.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0134633 A1; cited previously) in view of Vijayan et al. (US 2017/0022553 A1; cited previously) and further in view of Piepenburg et al. (US 2009/0029421 A1; cited previously) and further in view of Metzker (Nature Reviews: Genetics 2010; 11: 31-46; cited previously).
	As discussed above, the teachings of Chen in view of Vijayan and further in view of Piepenburg render obvious the methods of claims 1-11, 21-26, 29, 32, 34, and 35.
	Regarding claim 31, these references do not teach or suggest that the sequencing method is a sequencing-by-ligation process. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to use either sequencing-by-synthesis or sequencing-by-ligation to conduct the method suggested by the teachings of Chen, Vijayan, and Piepenburg. As discussed in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious prima facie case of obviousness exists for the method of claim 31.  

Conclusion
11.	No claims are currently allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637